DETAILED ACTION
1. 	Upon the reconsideration, the Final Office Action mailed on November 4, 2022 has been withdrawn.  The modified Non-Final Rejection is set forth as follows:
	Claims 1, 2 and 4-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the limitation “performing a first injection of fuel into a first cylinder, the first injection taking place after an ignition point in time of a compression stroke of a first working cycle of the cylinder” in lines 4-6 renders the claim indefinite; since it is not clear that how or by which way one injection [a first injection] is able to be injected on two different times [one is “taking place after an ignition point in time of a compression stroke” and another is “during an exhaust stroke”]? 
The Applicants are required to clarify or to revise the claimed features.
Claim 2, the recitation “the combustion” in line 2 renders the claim indefinite; since there is antecedent basis for this limitation in the claim.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

8.	Claims 1, 2 and 4-11, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ota et al (US 2007/0062476 A1).  
	Regarding claim 1, Ota invention teaches a reduction method for a catalytic converter in an exhaust system (22) of an internal combustion engine (1) for reducing an oxygen content in the catalytic converter (37) [para. 0066], the comprising: performing a stroke [Figure 22]  [Figure 22 further illustrates the exhaust valve is open during an exhaust stroke].
	Thus, Ota invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to introducing injected fuel from cylinder to the catalytic converter.
However, from Figure 22 of Ota, during the exhaust stroke, exhaust valve is opened which would have been well-known to be equivalent to direct the fuel in the combustion chamber (14) through the exhaust passage (22) to the catalytic converter (37).  As such, the disclosure of Ota is considered to inherently possess the claimed introducing the injected fuel from cylinder into the catalytic converter.  
Alternatively, it would have been obvious to one of ordinary skill in the art to have provided the injected fuel from the cylinder into the catalytic converter.  See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1, see Figure 22.
Regarding claim 4, Figure 22 also illustrates the injections in cylinder #1 and cylinder #2.
Regarding claims 5 and 6, as discussed in claim 1, further see para. 0066.
Regarding claims 7 and 8, as discussed in claim 1, further see Figures 17, 19 and 20.
Regarding claim 9, as discussed in claim 1, Ota further teaches an engine control unit (ECU 2) configured to carry out the method according claim 1.
Regarding claim 10, as discussed in claims 1 and 9, further see para . 0002.
Regarding claim 11, as discussed in claim 1, further see Figure 8.

9.	Alternatively, Claims 1, 2 and 4-11 are rejected under 35 USC 103 as obvious over Ota et al. in view of in view of Kurtz et al. (US 2011/0023545 A1).
	As above discussion, Ota invention fails to specifically teach performing an injection of into a cylinder, the injection taking place after an ignition point in time of a compression stroke fuel and during an exhaust stroke of a working cycle of cylinder.
	Notes Figure 4, Kurtz invention describes the fuel injector is opened at the 410 and 412 during the compression stroke and exhaust stroke of a working cycle of cylinder; and furthermore, notes para. 0033 which describes the fuel that exits the cylinder is carried through the exhaust passage in the exhaust stream to an oxidation catalyst. 
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Kurtz would have been recognized in the pertinent art of Ota.
	It would have been obvious at the time the invention was made to have utilized the method of Fujita to be included the injection performance as taught by Kurtz for the purpose of supplying the excess fuel quantity in the cylinder to the catalytic converter, in order to remove the remaining exceed oxygen therein. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
December 13, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 16, 2022